          Case 1:19-cv-02379-KBJ Document 36 Filed 10/15/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  COMMITTEE ON THE JUDICIARY,
  UNITED STATES HOUSE OF
  REPRESENTATIVES,

                                       Plaintiff,

          v.                                                   No. 19-cv-2379 (KBJ)


  DONALD F. MCGAHN II,

                                       Defendant.


               CONSENT MOTION FOR LEAVE TO EXCEED PAGE LIMIT

       Plaintiff, the Committee on the Judiciary of the United States House of Representatives,

respectfully seeks leave to file a memorandum of up to 65 pages in opposition to Defendant’s

Motion for Summary Judgment (Oct. 1, 2019), ECF No. 32, and in further support of Plaintiff’s

Motion for Expedited Partial Summary Judgment (Aug. 26, 2019), ECF No. 22. Plaintiff’s brief

is due on October 16, 2019. See Minute Order (Sept. 3, 2019).

       With Plaintiff’s consent, Defendant sought leave to file a 70-page memorandum in

opposition to Plaintiff’s Motion and in support of Defendant’s Motion, see Consent Motion for

Leave to Exceed Page Limit (Sept. 27, 2019), ECF No. 31, which this Court granted, see Minute

Order (Sept. 30, 2019); see also id. (“This Court will entertain motions for leave to file excess

pages with respect to the remaining briefs in this case on an as-needed basis.”). Defendant

subsequently filed a 70-page brief. See ECF No. 32.
          Case 1:19-cv-02379-KBJ Document 36 Filed 10/15/19 Page 2 of 2



       Given the number and complexity of the issues in this case, and to sufficiently respond to

Defendant’s brief, Plaintiff respectfully requests that the Court permit Plaintiff to file a brief of

up to 65 pages in length on October 16, 2019.

                                               Respectfully submitted,

                                               /s/ Douglas N. Letter
                                               Douglas N. Letter (DC Bar No. 253492)
                                                   General Counsel
                                               Todd B. Tatelman (VA Bar No. 66008)
                                                   Deputy General Counsel
                                               Megan Barbero (MA Bar No. 668854)
                                                   Associate General Counsel
                                               Josephine Morse (DC Bar No. 1531317)
                                                   Associate General Counsel
                                               Adam A. Grogg (DC Bar No. 1552438)
                                                   Assistant General Counsel

                                               OFFICE OF GENERAL COUNSEL
                                               U.S. HOUSE OF REPRESENTATIVES
                                               219 Cannon House Office Building
                                               Washington, D.C. 20515
                                               Telephone: (202) 225-9700
                                               douglas.letter@mail.house.gov

                                               Annie L. Owens (DC Bar No. 976604)
                                               Joshua A. Geltzer (DC Bar No. 1018768)
                                               Seth Wayne (DC Bar No. 888273455)
                                               INSTITUTE FOR CONSTITUTIONAL
                                                  ADVOCACY AND PROTECTION
                                               Georgetown University Law Center
                                               600 New Jersey Avenue NW
                                               Washington, D.C. 20001
                                               Telephone: (202) 662-9042
                                               ao700@georgetown.edu

                                               Counsel for Plaintiff Committee on the Judiciary of
                                               the U.S. House of Representatives

October 15, 2019




                                                   2
